Name: Council Regulation (EU) NoÃ 518/2013 of 13Ã May 2013 adapting Regulation (EC) NoÃ 1107/2009 of the European Parliament and of the Council, by reason of the accession of the Republic of Croatia
 Type: Regulation
 Subject Matter: Europe;  European construction;  means of agricultural production;  marketing
 Date Published: nan

 10.6.2013 EN Official Journal of the European Union L 158/72 COUNCIL REGULATION (EU) No 518/2013 of 13 May 2013 adapting Regulation (EC) No 1107/2009 of the European Parliament and of the Council, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or its Annexes, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of Union law. (3) In view of the accession of Croatia to the Union, Annex I to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market (1) which defines zones composed of Member States with comparable agricultural, plant health and environmental (including climatic) conditions, in particular in order to facilitate the examination of applications and granting of authorisations of plant protection products in the Union and the mutual recognition of authorisations, should be amended. Croatia should be added to the list of Member States belonging to the Southern zone since the agricultural, plant health and environmental conditions in Croatia are comparable to those in Bulgaria, Greece, Spain, France, Italy, Cyprus, Malta and Portugal. (4) Annex I to Regulation (EC) No 1107/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1107/2009 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) OJ L 309, 24.11.2009, p. 1. ANNEX Annex I to Regulation (EC) No 1107/2009 is replaced by the following: ANNEX I Definition of zones for the authorisation of plant protection products as referred to in Article 3(17) Zone A  North The following Member States belong to this zone: Denmark, Estonia, Latvia, Lithuania, Finland, Sweden Zone B  Centre The following Member States belong to this zone: Belgium, Czech Republic, Germany, Ireland, Luxembourg, Hungary, Netherlands, Austria, Poland, Romania, Slovenia, Slovakia, United Kingdom Zone C  South The following Member States belong to this zone: Bulgaria, Greece, Spain, France, Croatia, Italy, Cyprus, Malta, Portugal.